Exhibit 10.2(q)

ECHELON CORPORATION

1997 STOCK PLAN

STOCK OPTION AGREEMENT

By executing the Grant Acceptance process and using the services on this Morgan
Stanley Smith Barney Benefit Access® website, you, the Optionee (“Optionee”) and
Echelon Corporation (the “Company”) agree that this Award is granted under and
governed by the terms and conditions of Company’s 1997 Stock Plan (the “Plan”)
and the Terms and Conditions of the Stock Option Agreement (the “Agreement”),
which may be amended or modified from time to time. Optionee has reviewed the
Plan and this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to accepting this Award and fully understands provisions
of the Plan and this Agreement. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Agreement. Optionee further agrees
to promptly notify the Company upon any change in the Optionee’s residence
address.

 

 

The Company hereby grants you, the optionee, a stock option (the “Option”) under
the Plan, to exercise in exchange for a payment from the Company pursuant to
this Option Agreement. However, as provided in the Agreement, this Option may
expire earlier than the Expiration Date.

Unless otherwise defined herein, the terms defined in the 1997 Stock Plan shall
have the same defined meanings in this Option Agreement.

I. AGREEMENT

1 Grant of Option. The Plan Administrator of the Company hereby grants to the
Optionee named in the Grant Summary (the “Optionee”) an option (the “Option”) to
purchase the number of Shares, as set forth in the Grant Summary, at the
exercise price per share set forth in the Grant Summary (the “Exercise Price”),
subject to the terms and conditions of the Plan, which is incorporated herein by
reference. Subject to Section 16(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.

If designated in the Grant Summary as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

-1-



--------------------------------------------------------------------------------

2 Vesting Schedule:

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

25% of the Shares subject to the Option shall vest on each annual anniversary of
the date of grant subject to the Optionee continuing to be a Service Provider on
such dates.

 

  (a) Notwithstanding anything in this paragraph 2 to the contrary, and except
as otherwise provided by the Administrator, vesting of the Option will be
suspended during any unpaid leave of absence other than military leave and will
resume on the date the Employee returns to work on a regular schedule as
determined by the Company; provided, however, that no vesting credit will be
awarded for the time vesting has been suspended during such leave of absence.
The Administrator, in its discretion, may accelerate the vesting of the balance,
or some lesser portion of the balance, of the Option at any time, subject to the
terms of the Plan. If so accelerated, such Option (or the portion thereof) will
be considered as having vested as of the date specified by the Administrator.

 

  (b) Further, and notwithstanding the foregoing, upon Employee’s “Involuntary
Termination” (as defined below) within twelve (12) months following a “Change of
Control Merger” (as defined in the Plan), 100% of the outstanding and unvested
portion of the Option awarded by this Agreement will vest in full and, to the
extent applicable, all performance goals or other vesting criteria to which the
Option is subject will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met.

 

  (c) For purposes of this Agreement, “Involuntary Termination” shall mean,
without Employee’s express written consent: (i) a significant reduction of the
Employee’s duties, authority or responsibilities, relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to the
Change of Control Merger; (ii) a material reduction in the total cash
compensation of the Employee as in effect immediately prior to the Change of
Control Merger; (iii) the relocation of the Employee to a facility or a location
more than thirty (30) miles from the Employee’s then present location, without
the Employee’s express written consent; or (iv) any purported termination of the
Employee which is not effected for “Disability” or for “Cause” (each as defined
in the Plan), or any purported termination for which the grounds relied upon are
not valid.

 

-2-



--------------------------------------------------------------------------------

3 Termination Period:

This Option may be exercised for thirty (30) days after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for twelve (12) months after Optionee ceases to be a Service
Provider. In no event shall this Option be exercised later than the
Term/Expiration Date as provided in the Grant Summary.

4 Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in Section 2 and the applicable provisions of
the Plan and this Option Agreement, subject to the Optionee’s remaining a
Service Provider on each vesting date.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Chief Financial Officer of the Company. The Exercise Notice
shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

5 Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

(a) cash; or

(b) check; or

(c) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

6 Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

-3-



--------------------------------------------------------------------------------

7 Term of Option. This Option may be exercised only within the term set out in
the Grant Summary, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

8 Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

(a) Exercising the Option.

(i) Nonstatutory Stock Option. The Optionee may incur regular federal income tax
liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(ii) Incentive Stock Option. If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the Fair Market Value of the Exercised Shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of the Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.

(b) Disposition of Shares.

(i) NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(ii) ISO. If the Optionee holds ISO Shares for at least one year after exercise
and two years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the Fair
Market Value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.

 

-4-



--------------------------------------------------------------------------------

(c) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two years after the grant date, or (ii) one year after the
exercise date, the Optionee shall immediately notify the Company in writing of
such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

9 Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

10 Section 409A. Under Section 409A of the Internal Revenue Code of 1986, as
amended, an Option that vests after December 31, 2004, that was granted with a
per share Grant Price that is determined by the Internal Revenue Service (the
“IRS”) to be less than the fair market value of a share of common stock on the
date of grant (a “discount Option”) may be considered “deferred compensation.”
An Option that is a “discount Option” may result in (i) income recognition by
the Optionee prior to the exercise of the Option, (ii) an additional twenty
percent (20%) tax, and (iii) potential penalty and interest charges. The
Optionee acknowledges that the Company cannot and has not guaranteed that the
IRS will agree that the per Share Grant Price of this Option equals or exceeds
the Fair Market Value of a Share on the date of grant in a later examination.
The Optionee agrees that if the IRS determines that this Option was granted with
a per Share Grant Price that was less than the Fair Market Value of a Share on
the date of grant, the Employee will be solely responsible for the Employee’s
costs related to such a determination.

11 NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

-5-